Title: To Thomas Jefferson from Thomas Mann Randolph, 6 November 1797
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                    
                        Th: M. Randolph to Th: Jefferson
                        Dunginess Nov. 6: 97
                    
                    I am greatly disappointed in being obliged to give up the attempt to reach Monticello before you set out. On Saturday Morning I was in Richmond ready to perform part of the journey that day but the rain prevented me: on Sunday the sun shone and I sat out but was obliged to put in at Cranches tavern two miles above Tuckahoe by a pretty smart shower from which the oil cloth could not protect me as I sat in the chair the wind blowing hard: I was detained there all day. This morning I began my journey again and crossed the River to get firmer roads: I reached this at half past eleven with the intention of advancing as far as possible today and pushing the chair on in the night so as to insure its  reaching Mont’o. by your breakfast hour tomorrow: I feel myself too much indisposed to proceed having in a considerable degree a recurrence of my old nervous symptoms from what cause I cannot say: I have resolved to rest here a day or two and then proceed slowly on horseback. James will reach Mont’o. I hope early enough for you get to Mr. Madisons your first stage in general.
                    Geo: Jefferson has commenced business and is ready to transact your affairs in Richmond; with as much Zeal I will engage as ever you experienced and with sufficient judgement tho’ his skill is yet small. The negroe clothing cannot be had cheaper on any credit in Richmond than 110—100 for cash: plains laid in at 18 to 19 1/2 D. sterling Cottons 22 to 27 the price of 20 ys. good German Osnaburgs may be had at 23 D. the Ell on a credit at Gamble & Temples: the British is abundant @ 1/2: every where.
                    I could not procure the copies you wanted of the acts of assembly: there were not enough printed even for the Counties. Mr: Wythe thinks the Assembly may yet see the value of an Edition of the laws from your collection of M.S. and sieze the opportunity you give them: he has added himself an M.S. copy of the acts of an extraordinary session of ’92. He is convinced Brend will never bind them and has taken them home and skrewed down the box to avoid the importunities of the Delegates who eagerly use them tho’ they cannot yet resolve on perpetuating them. I find that Currie the Book binder has taken to drink and is not fit I fear to be trusted. There is no other in Richmond.
                    If I can in any way whatever be of use to you in your albemarle or any other affairs I claim the service tho’ I cannot help feeling that my frequent neglects and the weakness of my character should make me forfeit that honor.
                    Tell my Dear Martha that I shall hasten as much as I can without disabling myself from enjoying my family when I do meet it: the remembrance of the horrors of 94 and 95. makes me extremely cautious: I should shun them by embracing death if it could be done no other way. With most sincere affection
                    
                        Th: M. Randolph
                    
                